DETAILED ACTION
This is a first office action in response to application No. 16/906,754 filed on 06/19/2020, in which claims 1 - 20 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 5 - 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang “2014/0339574”.
Re-claim 1, Kang teaches a display device (fig. 1A) comprising: 
a display panel (figs. 43 & 47; 10) including a first surface (fig. 43; 100) on which an image is displayed, (fig. 2 and par. [0037] The active area AA may be an area on which an image is displayed and par. [0110]) a second surface (fig. 43; 110) facing the 
a sensing structure (fig. 1 and pars. [0023] and [0030]) including a sensing electrode (fig. 1 and par. [0021]) disposed on the first surface (fig. 43; 100) of the display panel (figs. 43 & 47; 10); (pars. [0021] – [0022]) 
a sensing signal transfer film (fig. 47; 600G2) disposed on the second surface (fig. 43; 110) of the display panel (figs. 43 & 47; 10); (pars. [0152] – [0153]) and 
a side surface connection electrode structure (fig. 33; 150) disposed at parts of an upper surface (fig. 43; 110) and a side surface of the sensing structure (fig. 43; 600-1 to 600-4) and a part of the first side surface (fig. 47; SS1 & SS2) and a part of the second surface (fig. 43; 110) of the display panel (figs. 43 & 47; 10) and electrically connecting the sensing electrode and the sensing signal transfer film. (pars. [0152] –[0155])
Re-claim 5, Kang teaches a driving circuit board (fig. 34A; 630) partially overlapping the sensing signal transfer film (fig. 34A; 600) on the second surface of the display panel and electrically connected to the sensing signal transfer film at an overlapping portion. (fig. 34A and pars. [0116] – [0119])
Re-claim 6, Kang teaches wherein the driving circuit board includes a driving controller which generates sensing signals provided to the sensing electrode and a 
Re-claim 7, Kang teaches a side electrode (fig. 47; 150G1 & 150G2) disposed at the second side surface (fig. 47; SS1 & SS2) adjacent to the first side surface (fig. 47; LS1 & LS2) of the display panel (fig. 47; 10). (fig. 47)
Re-claim 8, Kang teaches a driving film (fig. 33; 600) disposed on the second side surface and the second surface of the display panel (par. [0115]) and including: 
a first end portion electrically connected to the side electrode (fig. 33; 150) on the second side surface; (fig. 33 and par. [0115]) and 
a second end portion electrically connected to the driving circuit board on the second surface. (figs. 33 - 34 and pars. [0116] – [0119])
Re-claim 9, Kang teaches wherein the display panel (fig. 47; 10) further includes: 
a lower substrate (figs. 6 & 10B; 100) including a display area (fig. 6; AA) and a peripheral area (fig. 6; DA) surrounding the display area (fig. 6; AA); (par. [0037])
a display structure (fig. 6; GL & DL) disposed in the display area (fig. 6; AA) on the lower substrate; (figs. 6 & 10B; 100) and 
an upper substrate (fig. 10B; 110) disposed on the display structure and facing the lower substrate (figs. 6 & 10B; 100). (par. [0025])
Re-claim 10, Kang teaches wherein the lower substrate (figs. 6 & 10B; 100) and the upper substrate (fig. 10B; 110) have a same size and overlap each other. (see fig. 10B)  
Re-claim 11, Kang teaches wherein the display panel (fig. 6; 10) further includes a sealing member (figs. 2A-2B & 10B; 120) disposed in the peripheral area between the upper substrate (fig. 10B; 110) and the lower substrate (figs. 6 & 10B; 100). (figs. 2A-2B & 10B and par. [0028])
Re-claim 12, Kang teaches a pad electrode (figs. 6 & 12; ELP) contacting the side electrode, (fig. 12; 150) disposed between the sealing member (figs. 2A-2B,10B,12; 120) and the lower substrate, (fig. 10B; 100) extending from the peripheral area (fig. 6; DA) to the display area, (fig. 6; AA) and electrically connected to the display structure (fig. 6; GL & DL). (pars. [0034] - [0035])
Re-claim 13, Kang teaches a display device (fig. 1A) comprising: 
a display panel (fig. 43; 10) including a first surface (fig. 43; 100) on which an image is displayed, (fig. 2 and par. [0037] The active area AA may be an area on which an image is displayed and par. [0110]) a second surface (fig. 43; 110) facing the first surface (fig. 43; 100), (par. [0020]) and first and second side surfaces (fig. 47; SS1 & SS2 and fig. 47; LS1 & LS2) connecting the first surface (fig. 43; 100) to the second surface; (fig. 43; 110)
 including a sensing electrode (fig. 1 and par. [0021]) disposed on the first surface (fig. 43; 100) of the display panel (fig. 43; 10); (pars. [0021] – [0022])
a sensing signal transfer film (fig. 47; 600G2) disposed on the first side surface (fig. 47; SS1 & SS2) and the second surface (fig. 43; 110) of the display panel (figs. 43 & 47; 10); (pars. [0152] – [0153]) and 
a side surface connection electrode structure (fig. 33; 150) disposed at parts of an upper surface (fig. 43; 110) and a side surface of the sensing structure (fig. 43; 600-1 to 600-4) and the first side surface (fig. 47; SS1 & SS2) of the display panel (figs. 43 & 47; 10) and electrically connecting the sensing electrode and the sensing signal transfer film. (pars. [0152] – [0155])
Re-claim 20, Kang teaches wherein the display panel (fig. 47; 10) further includes: 
a lower substrate (figs. 6 & 10B; 100) including a display area (fig. 6; AA) and a peripheral area (fig. 6; DA) surrounding the display area (fig. 6; AA); (par. [0037])
a display structure (fig. 6; GL & DL) disposed in the display area (fig. 6; AA) on the lower substrate; (figs. 6 & 10B; 100) and 
an upper substrate (fig. 10B; 110) disposed on the display structure and opposite to the lower substrate (figs. 6 & 10B; 100), (par. [0025]) and wherein 
  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2 - 4 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang “US 2014/0339574” in view of Chai “US 2016/0291382”.
Re-claim 2, Kang teaches wherein the side surface connection electrode structure (e.g. figs. 33-35, 47-52) includes: 
a straight portion (fig. 43; 600-1 – 600-4) disposed at the first side surface of the display panel (fig. 43; 10) and the side surface of the sensing structure; (fig. 43 and par. [0114] As shown in FIG. 43, a plurality of flexible substrates 600-1 to 600-4 may be attached to the side of the display panel 10.)
Kang does not explicitly teach a first extension portion disposed on the part of the upper surface of the sensing structure and extending from a first end portion of the straight portion in a plane direction of the upper surface; and 

However, Chai teaches a first extension portion (fig. 3; 110) disposed on the part of the upper surface (fig. 3; 103) of the sensing structure and extending from a first end portion of the straight portion (fig. 3; 110) in a plane direction of the upper surface; (fig. 3 and pars. [0036] – [0037]) and 
a second extension portion (fig. 3; 107) disposed between the part of the second surface of the display panel (fig. 3; 104) and the sensing signal transfer film and extending from a second end portion of the straight portion (fig. 3; 110) in a plane direction of the second surface. (fig. 3 and pars. [0035] - [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chai so as to a good static electricity conduction effect is achieved. (par. 0007])
Re-claim 3, Kang in view of Chai teaches all limitations of claim 2, Chai teaches wherein the first extension portion (fig. 3; 110) contacts the sensing structure, and the second extension portion (fig. 3; 107) contacts the sensing signal transfer film. (fig. 3 and pars. [0035] – [0037])
Re-claim 4, Kang in view of Chai teaches all limitations of claim 2, Chai teaches a protective layer (fig. 22; 150C) partially covering the side surface connection electrode structure (fig. 22; 150) on the first side surface (fig. 47; SS1 & SS2) of the 
Re-claim 14, Kang teaches all limitations of claim 13, Kang teaches wherein the side surface connection electrode structure (fig. 33; 150) includes: 
a straight portion (fig. 43; 600-1 – 600-4) disposed at the first side surface of the display panel (fig. 43; 10) and a side surface of the sensing structure (figs. 43-44 and 47); (fig. 43 and par. [0114] As shown in FIG. 43, a plurality of flexible substrates 600-1 to 600-4 may be attached to the side of the display panel 10) and 
Kang does not explicitly teach a first extension portion disposed on a part of the upper surface of the sensing structure and extending in a plane direction of the upper surface. 
However, Chai teaches a first extension portion (fig. 3; 110) disposed on a part of the upper surface of the sensing structure (fig. 10 and pars. [0057] – [0058]) and extending in a plane direction of the upper surface. (fig. 3 and par. [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Chai so as to a good static electricity conduction effect is achieved. (par. 0007])
Re-claim 15, Kang in view of Chai teaches all limitations of claim 14, Chai teaches wherein the first extension portion (fig. 3; 110) contacts the sensing structure 
Re-claim 16, Kang teaches a driving circuit board (fig. 34A; 630) partially overlapping the sensing signal transfer film (fig. 34A; 600) on the second surface of the display panel and electrically connected to the sensing signal transfer film at an overlapping portion; (fig. 34A and pars. [0116] – [0119])
a side electrode (fig. 47; 150G1 & 150G2) disposed at the second side surface (fig. 47; SS1 & SS2) adjacent to the first side surface (fig. 47; LS1 & LS2) of the display panel (fig. 47; 10); (fig. 47) and
a driving film (fig. 33; 600) disposed on the second side surface and the second surface of the display panel (par. [0115]) and including: 
a first end portion electrically connected to the side electrode (fig. 33; 150) at the second side surface; (fig. 33 and par. [0115]) and 
a second end portion electrically connected to the driving circuit board at the second surface. (figs. 33 - 34 and pars. [0116] – [0119])
5.	Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang “US 2014/0339574” in view of Chai “US 2016/0291382” and further in view of Watanabe “US 2017/0131811”.
Re-claim 17, Kang in view of Chai teaches all limitations of claim 14 but do not teach wherein a side surface of the sensing structure includes a first inclined plane 
the side surface connection electrode structure further includes a first inclined portion disposed on the first inclined plane, and the first inclined portion is disposed between the straight portion and the first extension portion.
However, Watanabe teaches wherein a side surface of the sensing structure (fig. 6, first side surface electrodes AR1 to AR4) includes a first inclined plane (fig. 5; AR1 upper corner) at a portion in which the side surface connection electrode structure contacts the side surface of the sensing structure, (fig. 5 and pars. [0018] and [0076]) and wherein 
the side surface connection electrode structure further includes a first inclined portion (as shown in fig. 5) disposed on the first inclined plane, (fig. 5; AR1 upper corner) and the first inclined portion is disposed between the straight portion (fig. 5; AR1) and the first extension portion. (fig. 5)
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Watanabe to improve the reliability. (par. [0148])
Re-claim 18, Kang, Chai in view of Watanabe teaches all limitations of claim 17, Watanabe teaches the first inclined plane, (fig. 5; AR1 upper corner) and the first inclined portion but do not explicitly teach wherein the display panel includes a second 
a second extension portion disposed between a part of the second surface of the display panel and the sensing signal transfer film; and a second inclined portion disposed on the second inclined plane of the display panel, in which the second incline portion is disposed between the straight portion and the second extension portion. 
However, It would have been an obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that “the display panel includes a second inclined plane at a portion facing the first inclined plane of the sensing structure, and wherein the side surface connection electrode structure further includes: a second inclined portion disposed on the second inclined plane of the display panel, in which the second incline portion is disposed between the straight portion and the second extension portion” a person of ordinary skill in the art would have found obvious “absent persuasive evidence that the particular configuration …..significant,” changes in shape of elements taught by the prior art are considered to be obvious matter of design choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966))
Re-claim 19, Kang, Chai in view of Watanabe teaches all limitations of claim 18, Watanabe teaches wherein the first extension portion (fig. 5; AR1 upper corner) contacts the sensing structure, and the second extension portion (fig. 5; AR1 lower corner) contacts the sensing signal transfer film. (pars. [0042] - [0043])

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        
/Michael J Jansen II/Primary Examiner, Art Unit 2626